Citation Nr: 1503340	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include pulmonary nodules, residuals of tuberculosis, granulomatous disease, and sleep apnea. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Accredited Agent


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for pulmonary nodules. 

In October 2014, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claim as that of entitlement to service connection for a respiratory disorder, to include pulmonary nodules, residuals of tuberculosis, granulomatous disease, and sleep apnea, as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's Board hearing, he identified outstanding treatment records pertinent to his appeal.  He reported receiving recent and current treatment from Dr. S., a pulmonologist in Brick Town, New Jersey, as well as receiving ongoing treatment from the VA Community-Based Outpatient Center in Brick Town, New Jersey.  The most recent VA treatment note of record is dated November 4, 2011, and the most recent, relevant private treatment record is from September 2012.  The RO/AMC must obtain any outstanding VA treatment records and must send the Veteran a letter requesting that he submit authorization forms permitting VA to obtain any outstanding, relevant private treatment records. 

The Veteran testified at his Board hearing that a doctor had previously told him that his respiratory condition might be due to Agent Orange exposure.  On remand, the Veteran should be provided an opportunity to submit any medical opinion(s) addressing whether a currently-diagnosed respiratory disorder is related to service or to any incident of service origin, such as exposure to Agent Orange in Vietnam.  The Veteran should also be afforded an opportunity to submit lay evidence addressing any in-service or post-service respiratory symptoms.   

The Veteran was afforded a VA examination in February 2010 to address his pulmonary nodules.  However, the scope of the examination was narrow, and the examiner did not address all respiratory conditions documented in the Veteran's treatment records.  For example, the examiner stated in the medical history section that the Veteran was "presumed to have granulomatous disease," but he did not list this condition as a current diagnosis or comment on its etiology.  The examiner also did not address whether the Veteran ever had active tuberculosis or any current residuals of such, and did not address the Veteran's reported sleep apnea (see October 2014 hearing testimony).  While the examiner did diagnose "pulmonary nodules," he did not explain whether this condition constituted a respiratory disorder, and did not provide an opinion as to whether it was related to service.  As a result, the Veteran must be provided another examination under VA's duty to assist in order to clarify these issues.   

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the Veteran's file, to include, but not limited to, any available treatment records from the Community-Based Outpatient Center in Brick Town, New Jersey.  The most recent VA treatment note currently of record is dated November 4, 2011.  

2.  Provide the Veteran an opportunity to submit any outstanding, relevant private treatment records, to include, but not limited to, any treatment records from Dr. S., the Veteran's pulmonologist in Brick Town, New Jersey.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit any medical opinion(s) addressing whether a currently-diagnosed respiratory disorder is related to service or to any event of service origin, such as exposure to Agent Orange in Vietnam.  Also notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service respiratory symptoms.  He should be provided an appropriate amount of time to submit this evidence.

4.  After the above development has been completed, schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate testing should be conducted and the findings reported in detail. 

First, the examiner must identify any respiratory disorders present.  He or she should specifically rule in or exclude the following:

(1) pulmonary nodules, 
(2) granulomatous disease, 
(3) residuals of tuberculosis, and 
(4) sleep apnea. 

For each diagnosis provided, the examiner must explicitly state whether it constitutes a respiratory disorder, and must explain why or why not.  

Then, for each respiratory disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not related to service.  In forming this opinion, the examiner is asked to consider the following: 

* The Veteran's positive PPD/tuberculosis skin test in service (as noted in the February 2010 VA examination report). 

* A February 1969 service treatment record noting uneasy feeling and tightness in the chest. 

* A May 1972 request for chest X-ray due to contact with tuberculosis. 

* A September 2012 private laboratory report indicating the results of a tuberculosis test. 

A full explanation should be provided for any medical opinion expressed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

